Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This non-final Office action responds to claims submitted July 19, 2019.
Claims 1-16 are pending and have been examined below.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “between the a property owner” and “in digital communication the DBMS.”  This appears to be the result of typographical errors.  For the purpose of compact prosecution, examiner will interpret the claim as reciting “between a property owner” and “in digital communication with the DBMS.”  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: Claim 9 recites “in digital communication with at the network-based system,” “a server assembly of the network-based system in in digital communication,” and “in digital communication the DBMS.”  This appears to be the result of typographical errors.  For the purpose of compact prosecution, examiner will interpret the claim as reciting “in digital communication with the network-based system,” “a server assembly of the network-based system in digital communication,” and “in digital communication with the DBMS.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1 and 9: The claims recite the “the POBS messaging” limitation.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of compact prosecution, examiner will interpret this limitation as reciting “the POBS commitment messaging.”
With respect to claims 2-8 and 10-16: Since claims 2-8 and 10-16 depend from independent claims 1 and 9 respectively, they are also rejected under §112(b) for the same rationale.

Claim Rejections - 35 USC § 101









35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.







Claims 1-16 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
With respect to claims 1 and 9: The claims recite a process and machine (e.g., “a computerized method for illiquid equity transformation, comprising…” and “a network-based system for illiquid equity transformation, comprising…”), which are statutory categories of invention.  However, the claims also recite an abstract idea.  For example, claim 1 recites “receiving … the POBS messaging including owner data, broker data, property data, and contract data detailing a future listing agreement between the a property owner and a broker to be encumbered upon a real estate property of the owner” and “determining a payment amount due to the property owner based upon data provided in the POBS messaging….”  The limitations recite “commercial or legal interactions,” which fall within the “certain methods of organizing human activity” group of abstract ideas.1  The “determining…” limitation can also be interpreted as reciting a mental process.2  Finally, examiner asserts the “determining…” limitation recites a mathematical calculation.3  Claim 9 further recites limitations that are similar to claim 1.  The claims accordingly recite an abstract idea.      
The claims do not include limitations that integrate the judicial exception into a practical application.  Limitations that may indicate whether the judicial exception has been integrated into a practical application include improvements to another technology or technical field, improvements to the functioning of the computer itself, or meaningful 4  The following limitations recite data gathering and data output:  
(Claim 1)
Receiving, from a client device via digital communication, at a network-based system, a generated property owner broker sales (POBS) commitment messaging, the POBS messaging including owner data, broker data, property data, and contract data detailing a future listing agreement between the a property owner and a broker to be encumbered upon a real estate property of the owner;

Accessing, at the network-based system, a database management system (DBMS) that maintains user data, broker data, property data, and contract data, based on the POBS messaging;
[The] controller configured to issue a plurality of processing instructions to calculate the payment amount; and 

Transmitting, from the network-based system, payment instructions for the payment amount.

(Claim 9)
[Generates] a property owner broker sales (POBS) commitment messaging, the POBS messaging including owner data, broker data, property data, and contract data detailing a future listing agreement between the a property owner and a broker to be encumbered upon a real estate property of the owner;

[Maintains] user data, broker data, property data, and contract data, based on the POBS messaging;

Transmit, from the network-based system, payment instructions for the payment amount.

This interpretation is consistent with the applicant’s specification.  Data gathering and data output steps are insignificant extra-solution activities.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate that abstract idea into a practical application.5

Claim 1: A computerized method for illiquid equity transformation, comprising … a client device via digital communication, at a network-based system … a database management system (DBMS) … a controller of the network-based system, the controller in digital communication the DBMS, the controller configured to….

Claim 9: A network-based system for illiquid equity transformation, comprising … a client device in digital communication with at the network-based system … a server assembly of the network-based system in in digital communication with the client device via a network; a database management system (DBMS) of the network-based system … and a controller assembly of the network-based system, the controller in digital communication the DBMS, the controller programmed….

Applicant’s published specification teaches:
Paragraph 0024: A computer systemization 402 may comprise a clock 430, central processing unit ("CPU(s)" and/or "processor(s)" (these terms are used interchangeable throughout the disclosure unless noted to the contrary)) 403, a memory (e.g., a read only memory (ROM) 406, a random access memory (RAM) 404, etc.), and/or an interface bus 407.

Paragraph 0038:The memory may contain a collection of program and/or database components and/or data such as, but not limited to: operating system component(s) 415 (operating system); information server component(s) 416 (information server); user interface component(s) 417 (user interface); Web browser component(s) 418 (Web browser); database(s) 419; mail server component(s) 421; mail client component(s) 422; cryptographic server component(s) 420 (cryptographic server); the TIE component(s) 435; and/or the like (i.e., collectively a component collection). These components may be stored and accessed from the storage devices and/or from storage devices accessible through an interface bus.

Paragraph 0040: An information server component 416 is a stored program component that is executed by a CPU.  The information server may be a conventional Internet information server.

Paragraph 0044: A user interface component 417 is a stored program component that is executed by a CPU.  The user interface may be a conventional graphic user interface as provided by, with, and/or atop 

Paragraph 0045: A Web browser component 418 is a stored program component that is executed by a CPU.  The Web browser may be a conventional hypertext viewing application such as…. 

Paragraph 0048: A mail server component 421 is a stored program component that is executed by a CPU 403.  The mail server may be a conventional Internet mail server such as….

Paragraph 0051: A mail client component 422 is a stored program component that is executed by a CPU 403.  The mail client may be a conventional mail viewing application such as….

Paragraph 0052: A cryptographic server component 420 may include a stored program component that is executed by a CPU 403 … the cryptographic component, alternatively, may run on a conventional CPU.

Paragraph 0053: The TIE database component 419 may be embodied in a database and its stored data.  The database may include a stored program component, which may be executed by the CPU; the stored program component portion configuring the CPU to process the stored data.  The database may be a conventional, fault tolerant, relational, scalable, secure database such as….

Neither the claims nor the specification discloses a particular machine.6  Instead, the specification merely describes generic computers, generic computer components, or a programmed computer to perform generic computer functions.  The claims appear to invoke these computing elements only as tools to execute the identified abstract idea.7  These limitations only describe the technological environment in which to apply the judicial exception and do not impose meaningful limits on the claims.8  Examiner thus concludes the additional elements fail to meaningfully integrate the abstract idea recited in the claims into a practical application.  The claims are directed to an abstract idea.  
9  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.10  Furthermore, as explained earlier in the discussion regarding an integration of the abstract idea into a practical application, the additional element of using a computer or processor to perform the steps recited in the claims amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept.  
Finally, even when considered as an ordered combination, the claims do not contain an inventive concept or add anything significantly more to transform the abstract idea recited in the claims into a patent-eligible application.  Therefore, the claims are not patent-eligible. 
With respect to claims 2-8 and 10-16: The dependent claims are rejected under 35 U.S.C. §101 because the limitations further describe the abstract idea and/or do not recite limitations that integrate the abstract idea into practical application or amount to  significantly more under the Office’s current guidance on subject matter eligibility.
	(a)	Claims 2 and 10: The “wherein the owner data of the POBS messaging includes a property owner identifier” limitation describes the abstract idea previously 
	(b)	Claims 3 and 11: The “wherein the broker data of the POBS messaging includes a specified broker identifier” limitation describes the abstract idea previously identified in the independent claims.  The claims recite an abstract idea.  Furthermore, the limitation can also be interpreted as describing data obtained using previously recited data gathering steps.  Data gathering and data output steps are insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate a judicial exception into a practical application.  The limitation fails to recite something significantly more than the judicial exception because it describes the conventional computer function of “receiving or transmitting data over a network” under the broadest reasonable interpretation of the claim.  Such functions do not qualify as significantly more than an abstract idea.  Accordingly, the claims are not patent-eligible.
	(c)	Claims 4 and 12: The “wherein the POBS messaging includes a specified third-party beneficiary identifier” limitation describes the abstract idea previously identified in the independent claims.  The claims recite an abstract idea.  Furthermore, the limitation can also be interpreted as describing data obtained using previously recited data gathering steps.  Data gathering and data output steps are insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate a judicial exception into a practical application.  The limitation fails to recite something significantly more than the judicial exception because it describes the conventional computer function of “receiving or transmitting data over a network” under the broadest reasonable interpretation of the claim.  Such functions do not qualify as significantly more than an abstract idea.  Accordingly, the claims are not patent-eligible.
	(d)	Claims 5 and 13: The “wherein the property data of the POBS messaging includes a property identifier” limitation describes the abstract idea previously identified in the independent claims.  The claims recite an abstract idea.  Furthermore, the limitation can also be interpreted as describing data obtained using previously recited data gathering steps.  Data gathering and data output steps are insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate a judicial exception into a practical application.  The limitation fails to recite something significantly more than the judicial exception because it describes the conventional computer function of “receiving or transmitting data over a network” under the broadest reasonable interpretation of the claim.  Such functions do not qualify as significantly more than an abstract idea.  Accordingly, the claims are not patent-eligible.
	(e)	Claims 6 and 14: The “wherein the contract data of the POBS messaging includes a broker property sales commitment data, detailing an actual sales price and an actual commission amount for the real estate property” limitation describes the abstract idea previously identified in the independent claims.  The claims recite an abstract idea.  Furthermore, the limitation can also be interpreted as describing data obtained using previously recited data gathering steps.  Data gathering and data output steps are insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate a judicial exception into a practical application.  The limitation fails to recite something significantly more than the judicial exception because it describes the conventional computer function of “receiving or transmitting data over a network” under the broadest reasonable interpretation of the claim.  Such functions do not qualify as significantly more than an abstract idea.  Accordingly, the claims are not patent-eligible.
	(e)	Claims 7, 8, 15, and 16: The “wherein the determining step further includes calculating…” limitations describe the abstract idea previously identified in the independent claims.  Thus, the claims recite an abstract idea and are not patent-eligible.  

Claim Rejections - 35 USC § 103













The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.















Claims 1-5 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Brush (Pub. No. 2004/0220823) in view of Hall (Pub. No. 2005/0096996).
With respect to claim 1: Brush discloses a computerized method for illiquid equity transformation (See at least Paragraph 0026: “The present invention provides a system and method for creating and procuring real estate agreements that offer a present or future financial incentive in exchange for an obligation to use a select real estate provider in a potential future transaction (hereinafter referred to as ‘future real estate agreements’).”), comprising:
	receiving from a client device via digital communication, at a network-based system, a generated property owner broker sales (POBS) commitment messaging, the POBS messaging including owner data, broker data, property data (See at least Paragraphs 0168-0172: “This process involves adding Broker records within the Future Realty System application.  As new brokers affiliate with and/or join the Future Realty System, the Listing Analysts 710 will add records into the Future Realty System application corresponding to the new brokers….  This process involves the updating Broker information with the Future Realty System application.  From time to time, a Broker’s contact information may need to be updated.  In the present embodiment, the Listing Analysts 710 and/or Brokers 730 may perform these updates.”  See also Paragraph 0180-0184: “This process involves the adding Owner records within the Future Realty System application.  As new owners affiliate with and/or join the Future Realty System (e.g., enter into an FLA/FBBA with a broker), the Listing Analysts 710 will add records into the Future Realty System application corresponding to the new owners….  This process involves the updating Owner and
	[receiving] contract data detailing a future listing agreement between that a property owner and a broker to be encumbered upon a real estate property of the owner (See at least Paragraph 0040: “Step 104 involves creating and storing a record of the future real estate agreement.  Preferably, an interested party to the transaction … creates the record in electronic form by use of a computer system, and enters it into a relational database….”  See also Paragraph 0041: “FIG. 2 is a schematic diagram showing the broad functionality of one embodiment of a Future Realty System 200 and Database 210, which may be used to perform step 104 and other steps of the present invention.  As shown in FIG. 2, the records 220, which are entered into the database 210, may include information about the future real estate agreement such as: the address of the property at issue, the name, address, phone number and other identification information of the real estate provider(s) (e.g., real estate agent, broker, lender, title company, insurer) associated with the future agreement, the name of the client, relevant dates of the transaction/agreement, consideration information, information relating to a charity, nonprofit organization or other fundraising entity that may receive a financial benefit from the agreement (if any), and related data. The record 220 may also include a “transaction type” descriptor, which describes the type of transactions that will trigger an obligation under the agreement, such as the sale of the associated property….  The record 220 may further describe the nature of the obligation(s) created by the future agreement (i.e., what the client has agreed to, such See also Paragraphs 0149-0151.);
	accessing, at the network-based system, a database management system (DBMS) that maintains user data, broker data, property data, and contract data, based on the POBS messaging (See at least Paragraph 0042: “Step 106 involves monitoring events and transactions to determine when an obligation under one of the future agreements is about to rise or has already risen.  In the preferred embodiment, an operator uses the Future Realty System 200 to monitor and/or query one or more realty data sources 220, which provide information (“source information”) regarding proposed, pending, and completed real estate transactions (“monitored transactions”)….  As new properties appear for sale on the MLS, Internet sites and/or databases, the addresses of the properties are checked with the Future Realty Database 210 to determine whether a future real estate agreement is associated with that property (e.g., if the current owner has agreed to list the property with a select agent or broker, or use a particular real estate provider for the sale, purchase, or other transaction).  Additionally, the monitoring may include checking the names of individual sellers, purchasers and mortgagors of properties for the monitored transactions to the records of the Future Realty Database 210 to determine whether a future real estate agreement is associated with the individuals (e.g., to determine if an individual has agreed to use a particular real estate provider for a sale, purchase, mortgage, or other transaction).”  See also Paragraph 0044.).
	Brush does not explicitly teach the remaining limitations.  However, Hall discloses determining a payment amount due to the property owner based upon data provided in the POBS messaging, via a controller of the network-based system, the controller in digital communication [with] the DBMS, the controller configured to issue a plurality of processing instructions to calculate the payment amount (See at least Paragraph 0018: “The present invention is a closing system and method that enables the closing of a real estate sale over a computerized network without the intervention of a human closing agent….  The closing method consists of the closing server eliciting the closing instructions from the buyer and seller over a network, entering the closing instructions into a transaction database contained in the closing server’s storage device and processing the closing in accordance with the closing instructions by applying a set of closing routines to the transaction database and over the network.”  See also Paragraph 0114: “[The] closing server runs the subroutine for generating a settlement statement as shown in FIG. 13….  At step 1320, the closing server retrieves all other applicable items from the transaction database and applies appropriate credits and debits per accepted closing procedure.  For example, the closing server will credit the seller and debit the buyer for the purchase price, credit the buyer and debit the seller for the balance of all loans being assumed, debit the seller and credit the applicable lender for the balance of any loan being paid off, and debit the buyer and seller, respectively, for all closing expenses allocated to them according to the closing instructions.  At step 1330, the closing server adds the buyer’s debits, subtracts the buyer’s credits and enters the resulting amount in the transaction database in a field called Funds Requited to Close; it also adds the seller’s credits, subtracts the seller’s debits and enters the resulting amount in the transaction database in a field called Amount due Seller.”);
	transmitting, from the network-based system, payment instructions for the payment amount (See at least Paragraph 0126: “At step 286, the closing server runs the settlement statement routine (FIG. 13) and updates the transaction database to reflect any adjustments in fields for the Amount due Seller and the amounts due to other parties.  It then sends instructions to the financial institution of the closing agent to disburse trust account funds in accordance with such updated amounts.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to calculate the payment amount due to the property owner per accepted closing procedure and send instructions to the closing agent’s financial institution to disburse funds according to the calculated amounts as described by Hall in the combination of references.  As demonstrated by Hall, it is within the capabilities one of ordinary skill in the art to include such features in Brush’s system with the predictable result of “facilitating payment to the relevant parties or participants … based on the terms of the future, real estate agreement, the parties involved, and the nature of the transaction” as needed in Brush at paragraph 0047.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Furthermore, it also would have been obvious to include such features with the motivation of offering a system “to automate the workflow process for real estate closings to reduce the delays and inefficiencies caused by human error” as taught by Hall over Brush.  Hall Paragraph 0016. 
With respect to claim 2: The proposed combination of Brush and Hall references discloses the method as defined in claim 1, wherein the owner data of the POBS messaging includes a property owner identifier (See at least Brush Paragraph 0041: the name of the client, relevant dates of the transaction/agreement, consideration information, information relating to a charity, nonprofit organization or other fundraising entity that may receive a financial benefit from the agreement (if any), and related data.”  See also Brush Paragraph 0131: “Person Entity (Person): This entity stores data about the property owners (e.g., name, address, city, state, zip code, email address, telephone numbers, fax number, person type).”  See also Figure 11: Depicting Person ID.  Examiner defines property owner identifier to include owner’s name under the broadest reasonable interpretation of the claim.).
With respect to claim 3: The proposed combination of Brush and Hall references discloses the method as defined in claim 1, wherein the broker data of the POBS messaging includes a specified broker identifier (See at least Brush Paragraph 0041: “As shown in FIG. 2, the records 220, which are entered into the database 210, may include information about the future real estate agreement such as: the address of the property at issue, the name, address, phone number and other identification information of the real estate provider(s) (e.g., real estate agent, broker, lender, title company, insurer) associated with the future agreement, the name of the client, relevant dates of the transaction/agreement, consideration information, information relating to a charity, nonprofit organization or other fundraising entity that may receive a financial See also Paragraph 0132: “Broker Entity (Broker): This entity stores data about the brokers and agents who are affiliated with the system (e.g., name, address, city, state, zip code, telephone number, email address).”  See also Figure 11: Depicting Broker ID.  Examiner defines specified broker identifier to include the broker’s name under the broadest reasonable interpretation of the claim.).
With respect to claim 4: The proposed combination Brush and Hall references discloses the method as defined in claim 1, wherein the POBS messaging includes a specified third-party beneficiary identifier (See at least Brush Paragraph 0041: “As shown in FIG. 2, the records 220, which are entered into the database 210, may include information about the future real estate agreement such as: the address of the property at issue, the name, address, phone number and other identification information of the real estate provider(s) (e.g., real estate agent, broker, lender, title company, insurer) associated with the future agreement, the name of the client, relevant dates of the transaction/agreement, consideration information, information relating to a charity, nonprofit organization or other fundraising entity that may receive a financial benefit from the agreement (if any), and related data.”  See also Paragraph 0111: “The charity/nonprofit entity user type 735 may comprise charities, nonprofit entities (e.g., universities, colleges, other academic institutions, religious institutions and the like), and other fundraising entities (e.g., political parties, action committees, candidates and the like) who may be originating FLAs and/or FBBAs or receiving financial benefits from such agreements through the Future Realty System 200, as discussed in Section IV.  Charities/nonprofit entities 735 can interact with the Future Realty System 200 by See also Paragraph 0138: “As will be appreciated by those skilled in the art, additional and/or different data elements and relationships may be provided based on the participants using the system and the transactions being monitored.  For example, a charity, nonprofit organization and/or fundraising entity may be included in some embodiments, and may be used to store data about the charities, nonprofit organizations and other fundraising entities who are affiliated with the system (e.g., name, address, city, state, zip code, telephone number, email address).”  Examiner defines third-party beneficiary identifier to include the beneficiary’s name under the broadest reasonable interpretation of the claim.).
With respect to claim 5: The proposed combination of Brush and Hall references discloses the method as defined in claim 1, wherein the property data of the POBS messaging includes a property identifier (See at least Brush Paragraph 0041: “As shown in FIG. 2, the records 220, which are entered into the database 210, may include information about the future real estate agreement such as: the address of the property at issue, the name, address, phone number and other identification information of the real estate provider(s) (e.g., real estate agent, broker, lender, title company, insurer) associated with the future agreement, the name of the client, relevant dates of the transaction/agreement, consideration information, information relating to a charity, nonprofit organization or other fundraising entity that may receive a financial benefit from the agreement (if any), and related data.”  Examiner defines property identifier to  
With respect to claim 9: Claim 9 recites the same limitations as claim 1.  The arguments applied to claim 1 also apply to claim 9.  Furthermore, Brush discloses the additional embodiment limitations of a network-based system for illiquid equity transformation, comprising … a server assembly of the network-based system in digital communication with the client device via a network (See at least Paragraph 0104: “FIG. 7 illustrates an overview of the Future Realty System 200 and Database 210 and various data sources and users that may interact with the Future Realty System 200.  As described below, the Future Realty System 200 and database 210 may be implemented by use of one or more software components operating on one or more conventional computing devices, resources and/or servers and one or more relational databases (e.g., multidimensional relational databases).”  See also Paragraph 0141: “FIG. 9 illustrates the Future Realty System application implemented over a conventional computer system or network, according to the present invention.  As shown, the presentation tier 810 may reside on several conventional computer systems, such as personal computers 910 and laptop computers 920, which may be communicatively coupled together by use of a local area network (e.g., Ethernet 930) and/or a wireless local area network.”).
With respect to claim 10: Claim 10 recites the same limitations as claim 2.  Thus, the arguments applied to claim 2 also apply to claim 10.
With respect to claim 11: Claim 11 recites the same limitations as claim 3.  Thus, the arguments applied to claim 3 also apply to claim 11.
With respect to claim 12: Claim 12 recites the same limitations as claim 4.  Thus, the arguments applied to claim 4 also apply to claim 12.
With respect to claim 13: Claim 13 recites the same limitations as claim 5.  Thus, the arguments applied to claim 5 also apply to claim 13.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brush in view of Hall and further in view of Henry (Pub. No. 2013/0268429). 
With respect to claim 6: Although the proposed combination of Brush and Hall references discloses the method as defined in claim 5, the references do not explicitly teach the remaining limitations.  Henry discloses wherein the contract data of the POBS messaging includes a broker property sales commitment data, detailing an actual sales price and an actual commission amount for the real estate property (See at least Paragraph 0043: “Upon response to the notice for sale by real estate buyer 21 and/or buyer agent 22 if contracted by real estate buyer 21, a stage S72 of flowchart 70 encompasses a negotiation and execution of an offer-to-purchase agreement (“OTPA”) 40 between buying group 20 and selling group 30….  Concurrently and/or sequentially, stage S72 of flowchart 70 encompasses a negotiation and execution of a real estate plan agreement ("REPA") 41 between real estate buyer 21 and real estate seller 31 as facilitated by real estate plan agent 23.  [Real estate] plan agreement 41 specifies all terms for the exercise of the buyer real estate plan by real estate buyer 21.  Of importance, OTPA 40 specifies a provisional purchase price or a negotiated purchase price of real estate 33 and REPA 51 includes a standard term specifying a real estate plan commission fee as a percentage of the negotiated purchase price and payable to the real estate plan agent at a closing of the real estate 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to draft agreement(s) that specify a negotiated purchase price and commission fee as a percentage of the negotiated purchase price as described by Henry in the combination of references.  As demonstrated by Henry, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of “facilitating payment to the relevant parties or participants … based on the terms of the future, real estate agreement, the parties involved, and the nature of the transaction” as needed in Brush at paragraph 0047.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
With respect to claim 14: Claim 14 recites the same limitations as claim 6.  Thus, the arguments applied to claim 6 also apply to claim 14.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brush in view of Hall in view of Higgins (Pub. No. 2006/0026032) and in view of Henry. 
With respect to claim 7: Although the proposed combination of Brush and Hall references discloses the method as defined in claim 5, the references do not explicitly teach the remaining limitations.  However, Higgins discloses wherein the determining step further includes a listing service payment amount (See at least Paragraph 0004: “The commission is typically divided between the seller's agent and the buyer's agent. The buyer's agent's portion of the commission is commonly referred to as the 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further include technical features to determine a listing fee as described by Higgins in the combination of references.  As demonstrated by Higgins, it is within the capabilities of one of ordinary skill in the art to include such features in the above combination of references with the predictable result of “facilitating payment to the relevant parties or participants … based on the terms of the future, real estate agreement, the parties involved, and the nature of the transaction” as needed in Brush at paragraph 0047.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
	The references do not explicitly teach the remaining limitations.  However, Henry discloses transmitting step further includes payment instructions including the listing service payment amount (See at least Paragraph 0046: “The closing payments to buying group 20 and selling group 30 include payment of commission fees and compensation to the seller for the sale of real estate 33.  For real estate transaction 11 as shown in FIG. 3, from buyer purchase funds 52 and transaction closing funds 53, closing administrator 51 transacts a payment of buyer agent commission fee (“BAC”) 54 to buyer agent 22, a payment of seller agent commission fee (“SAC”) 55 to seller agent 32 and a payment of real estate agent commission fee (“REPAC”) 58 to real estate plan agent 23.  After the commission payments, closing administrator 51 transacts a 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further include technical features to transmit the commission (e.g., listing fee previously calculated in Higgins) to the seller’s agent/broker as described by Henry in the combination of references.  As demonstrated by Henry, it is within the capabilities of one of ordinary skill in the art to include such features in the above combination of references with the predictable result of “facilitating payment to the relevant parties or participants … based on the terms of the future, real estate agreement, the parties involved, and the nature of the transaction” as needed in Brush at paragraph 0047.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
With respect to claim 15: Claim 15 recites the same limitations as claim 7.  Thus, the arguments applied to claim 7 also apply to claim 15.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brush in view of Hall in view of Wilson (Pub. No. 2003/0093371) and further in view of Official Notice.
With respect to claim 8: Although the proposed combination of Brush and Hall references discloses the method as defined in claim 5, the references do not explicitly teach the remaining limitations.  However, Wilson discloses transmitting step further includes the payment instructions including the third-party beneficiary payment amount (See at least Paragraphs 0028-0030: “In step 134, the closing agent or other 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further include technical features to transmit instructions to pay sub-recipients (e.g., third-party beneficiaries) as described by Wilson in the above combination of references.  As demonstrated by Wilson, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of “facilitating payment of the financial incentive to the third party on behalf of the individual” as needed in Brush at paragraph 0011.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 
	The references do not explicitly teach wherein the determining step further includes calculating a third-party beneficiary payment amount
With respect to claim 16: Claim 16 recites the same limitations as claim 8.  Thus, the arguments applied to claim 8 also apply to claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	(A)	Ashenmil (US 6615187) discloses “a method of securitizing the brokerage fees typically collected upon the sale of commercial and residential real estate, and trading these brokerage fees by creating a futures and options market based on the value of these brokerage fees.”  Column 1, Lines 9-14.
	(B)	Shnieberg (Pub. No. 2009/0259587) discloses “a method for trading commissions includes purchasing an expected commission payment from a real-estate agent in exchange for a payment of funds to the real-estate agent.”  Paragraph 0005.
	(C)	Gladstone (Pub. No. 2009/0254474) discloses a method for “providing an owner of an illiquid asset a means for extracting temporary liquidity from that illiquid asset, without incurring any debt and without the loss of the possession and/or use of the asset….”  Paragraph 0014.
	(D)	Gross (US 5083270) discloses “a program whereby the owner of an asset may gain access to the value of the asset without relinquishing ownership or control of the asset during his lifetime.”  Column 1, Lines 48-51.  Gross further teaches “[periodic] distributions are made to each participating owner based on the value of particular assets and the amount of the promissory obligation given by each owner.”  Column 2, Lines 7-10. 

	(F)	Lutnick (Pub. No. 2014/0229351) discloses “methods and apparatus for managing and facilitating the configuration, creation, listing, and primary and secondary trading of trading products such as improved swap futures contracts.”  Paragraph 0011.
	(G)	Selleck (Pub. No. 2009/0119193) discloses a rule-based payment system “that divides a payment among multiple parties by invoking one or more deduction rules….  For example, in a real estate purchase and sale transaction, a commission payment may be received by the listing agent that is to be divided among the listing agent, the listing agent’s broker, a buyer’s agent, and the buyer’s agent’s broker.”  Paragraphs 0010-0011.
	(H)	Guerra (US 7653585) discloses a system to enable “real estate brokers can sell their services to real estate property holders within their territory by reviewing the seller specified maximum commission rate and placing a bid for a commission rate equal to or less than the seller commission rate.”  Column 9, Lines 8-13.
	(I)	Raveis (Pub. No. 2002/0049624) teaches “[the] listing agreement defines listing price, items which are included in the home, terms with the real estate broker and 
	(J)	Blumberg (US 7987113) discloses “a system and method of creating an adjustable commission based on a selection of variables.”  Column 1, Lines 16-18.  See also Column 7, Lines 62-67; Column 8, Lines 45-63; and Column 9, Lines 61-67.
	(K)	Wasserman (Pub. No. 2005/0075898) discloses “methods and systems for real estate agents to obtain and/or finance exclusive real estate listings.”  Paragraph 0002.  See also Paragraphs 0015-0017, 0019, 0021-0023, and 0049-0050.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN J LINDSEY III whose telephone number is (571)270-3986.  The examiner can normally be reached on Monday-Friday 8:00 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/J.J.L/Examiner, Art Unit 3687                                                                                                                                                                                                        
/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52 (Jan. 7, 2019). 
        2 Id.
        3 See October 2019 Update: Subject Matter Eligibility page 3 (“A mathematical relation is a relationship between variables or numbers.  A mathematical relationship may be expressed in words or using mathematical symbols.”); and page 4 (“A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number….  There is no particular word or set of words that indicates a claim recites a mathematical calculation.  That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”).
        4 2019 Revised Guidance, supra note 1, at 55.  
        5 Id. 
        6 MPEP §2106.05(b).  
        7 Id.  
        8 Id.  
        9 MPEP §2106.05(d)(II).  
        10 Id.